DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12/06/2021 is acknowledged.
In the claim amendment filed 12/06/2021, Applicant cancelled non-elected claims 16-20. 

Drawings
The drawings are objected to for the following reasons:
The instant specification at [0036] describes Fig. 5B containing reference character 502a corresponding to small fine grains and reference character 502b corresponding to large coarse grains in the region 502 extrapolated from the combustor panel 500 of Fig. 5A. However, Fig. 5B is reversed in that the small fine grains (502a) fall within the plastically deformed regions and the coarse grains (502b) align with the undeformed region. See Fig. 6A-B and [0037] for reference to how the fine grain region (602a) and coarse grain region (602b) align with the plastically deformed region (602) of Fig. 6A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Duplicate Claims
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, “the NiSa aticle provided was created” is suggested to read “the NiSa article provided is created” to maintain tense continuity. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially uniform” in claim 1 is a relative term which renders the claim indefinite. The term “substantially uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A uniformity of the mechanical properties intended to be considered as substantially uniform is unclear from the claim language and instant specification. 
Claim 1 recites the limitation "the NiSa article having fine grains" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected by virtue of their dependency on claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goller et al. (US 2012/0282106, hereinafter referred to as "Goller").
Regarding claims 1 and 8, Goller teaches a method of processing components from precipitation-strengthened alloys, the components being characterized by differing grain sizes within different regions of the alloys [0007], wherein the process involves production of a fine-grained billet of a precipitation-strengthened nickel-based superalloy, the billet being produced by consolidation of a powder by hot isostatic pressing [0019]. The billet having the fine grains throughout is then subjected to forging in which it is deformed into a suitable geometry [0020-0021], followed by a selective subsolvus heat treatment to maintain a fine grain size in a central hub region of the produced forging ([0023-0024], Fig. 2 – element 14), and subsequently, the forging is subjected to a supersolvus heat treatment, initiating grain growth in only the peripheral 
Regarding claims 3 and 10, as the coarse grains in the nickel-based superalloy forging of Goller result from significant grain growth [0025], it necessarily follows that the coarse grains are elongated in at least one direction. 
Regarding claims 4-5 and 12-13, the forging step taught by Goller results in a shape change to the billet [0020-0021], and necessarily a plastic deformation, and is seen to read on at least a compression deformation.
Regarding claim 11, Goller teaches the larger coarse grains in the rim having an increased resistance to creep [0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goller et al. (US 2012/0282106, hereinafter referred to as "Goller") as applied to claims 1 and 8 above and as evidenced by ATSM International (NPL “Standard Test Methods for Determining Average Grain Size” hereinafter referred to as “ASTM”).
Regarding claims 6 and 15, Goller teaches the fine grains having a grain size of ASTM 8-10 [0020], or 11.2-22.5 µm (ASTM Pg. 8 – Table 4), and the coarse grains having a grain size of ASTM 2-7 [0025], or 31.8-179.6 µm (ASTM Pg. 8 – Table 4), such that the coarse grains are larger than the fine grains by a factor 1.4-16.0. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 2, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goller et al. (US 2012/0282106, hereinafter referred to as "Goller") as applied to claims 1 and 8 above, and further in view of Sheng et al. (US 2019/0283138, hereinafter referred to as "Sheng").
Regarding claims 7 and 14, Goller teaches the nickel-based superalloy billet being formed by hot isostatic pressing of a powder, or another known consolidation technique [0019]. Goller further teaches forming the billet into a gas turbine engine disk [0009]. However, Goller does not teach forming the nickel-based superalloy article by powder injection molding. 
Sheng teaches a method of producing a nickel-based superalloy component by powder injection molding (MIM) and sintering [0003-0005], and further teaches the MIM technique being ideal for forming components of complex shapes, such as turbines for aircraft engines, in a cost effective way [0005]. 

Regarding claims 2 and 9, Goller is silent with regards to the fine grains being equiaxed; however, in considering that the method of Goller in view of Sheng requires the article being formed by steps of powder injection molding and sintering, steps which are identical to those disclosed in the instant specification for producing a nickel-based superalloy article having fine, equiaxed grains [0034], the article produced by the method of Goller in view of Sheng would be expected to possess fine, equiaxed grains. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736